In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-1155

JOHN E. T EAGUE,
                                              Plaintiff-Appellant,
                               v.


E DWARD M AYO , Sergeant, and A NDRE T AYLOR, Officer,

                                           Defendants-Appellees.


           Appeal from the United States District Court
                for the Southern District of Illinois.
           No. 00 C 731—David R. Herndon, Chief Judge.



   A RGUED N OVEMBER 3, 2008—D ECIDED JANUARY 27, 2009




  Before K ANNE, E VANS, and SYKES, Circuit Judges.
   E VANS, Circuit Judge. Seventy-two-year-old John Teague
is serving a 75-year sentence in the Illinois prison system.
The length of the sentence is a result, tragically enough,
of his raping the warden’s daughter while he was
already serving a rape sentence. See People v. Teague, 335
N.E.2d 594 (Ill. App. 1975). He filed this case under 42
U.S.C. § 1983, alleging mistreatment by two corrections
officers at Illinois’ Menard Correctional Institution. The
2                                              No. 07-1155

judge granted summary judgment against him on his
claim for deliberate indifference to his serious medical
needs and a jury found against him on his claim based
on the use of excessive force.
   It is undisputed that Teague suffers from arthritis,
osteoporosis, and degenerative joint disease. His condi-
tion limits his physical capabilities. He walks slowly
and bent over. From time to time, back spasms prevent
him from walking at all. His back pain has made
it difficult for him to go to meals or to participate in
recreation activities. Occasionally his meals are delivered
to his cell. He is prohibited from lifting more than
20 pounds.
  During 1999, he visited the Health Care Unit (HCU)
at Menard at least once a month, sometimes as often as
three times a week. He was prescribed painkillers and
physical therapy. He was given a “slow walk permit”
because of his decreased mobility. The pass allowed him
to walk at his own pace when going to meals or recrea-
tion. When his back did not improve, the medical director
of the HCU prescribed a lower bunk placement. He
was assigned a lower bunk at the South Lower cellhouse.
  Defendant Edward Mayo was the officer in charge of
that cellhouse and defendant Andre Taylor was a correc-
tional officer. Teague alleges that Mayo was annoyed by
Teague’s medical restrictions, refused to honor the
slow walk permit, and hassled Teague about walking
slowly. Mayo allegedly referred to Teague as a “bug”—a
derogatory term for an inmate who needs medication.
After Teague complained about the problems he was
No. 07-1155                                              3

having with Mayo, Mayo was instructed to follow the
doctor’s orders as to the treatment of Teague. But, rather,
Mayo shook down Teague’s cell and ordered him
moved to the third floor, which required him to climb
stairs.
   According to Teague, his problems with Mayo and
Taylor culminated one day when the inmates were going
to lunch. Teague asked Mayo to take him to the HCU
because his back was causing him severe pain. Mayo took
Teague to the guards’ office were he accused Teague of
pushing him. According to Teague’s complaint—though,
as we shall see, Teague did not prevail on this claim—
Mayo and Taylor then seized Teague, handcuffed him
behind his back, and dragged him up the stairs to his cell.
Teague further alleged that they then shoved him face-
first onto the floor, where Mayo pulled Teague’s pants
down and rammed a broomstick handle into his rectum.
Also, Teague claims, Mayo burned him with a cigarette.
Mayo and Taylor then locked Teague in his cell and left
him there, bleeding from his rectum. To get someone to
help him, Teague faked a suicide attempt. It worked, and
Mayo and Taylor took Teague to the HCU, where they
told the doctor that Teague had been injured in a fight
with his cell mate. Teague was examined for facial lacera-
tions and then thrown into segregation, where he claims
he remained for four hours, still bleeding and in severe
pain. When Teague simulated a second suicide attempt,
the officer on duty took him to the HCU, where he was
put on suicide watch for three days.
  During the weeks following the incident, Teague says
he repeatedly tried to tell the medical staff about the
4                                                No. 07-1155

assault and his injuries. At one point, the doctor
prescribed suppositories for hemorrhoids. After more
attempts to convince the medical staff of his injuries,
Teague received a rectal examination. The results were
inconclusive. Teague filed several grievances regarding
this incident before filing this lawsuit pursuant to 42 U.S.C.
§ 1983 in September of 2000.
  Along with his pro se complaint, Teague filed a
motion to proceed in forma pauperis and a motion for the
appointment of counsel. The district court granted leave
to proceed in forma pauperis but, in accordance with
28 U.S.C. § 1915(b), assessed an initial partial filing fee of
$6.23 and ordered Teague to make payments of 20 percent
of his monthly income. Teague paid monthly amounts
until the fee was paid in October 2003.
  In December 2002, the court screened Teague’s com-
plaint under 28 U.S.C. § 1915A and found that it was not
subject to summary dismissal. The court ordered the
complaint filed and served on the defendants. The case
was referred to a magistrate judge for pretrial proceed-
ings. By this time, Teague had filed another motion for
the appointment of counsel. Both motions were denied.
Teague did not file an objection to the denial with the
district judge. Teague moved for a third time for the
appointment of counsel and again his motion was de-
nied. Again he did not file objections with the district
judge.
  The fourth time Teague moved for the appointment of
counsel—on May 10, 2004—his motion was granted. An
attorney entered an appearance and moved for leave to
No. 07-1155                                             5

file an amended complaint. The amended complaint
contained two counts. One alleged an Eighth Amendment
claim for the assault and for a denial of medical care
while he was in segregation. The other claim was for a
violation of due process.
  Although the original discovery deadline had passed,
discovery was reopened and extended to June 2006. The
defendants moved for summary judgment on the due
process and medical indifference claims. Teague’s attorney
deposed both defendants and then responded to the
motion.
  The magistrate judge recommended granting the
motion for summary judgment on the due process claim
and “on the medical care portion of Count I” but denying
summary judgment on the excessive force claim. On
the medical care claim, the magistrate judge said that
because it was undisputed that Teague received medical
care after the alleged attack, there could be no liability
for the denial of medical care. Teague objected to the
recommendation, saying that the magistrate judge had
misconstrued his claim. He said his claim was that the
defendants denied him medical treatment while he was
in segregation, not that they denied him medical treat-
ment immediately after the alleged attack. The district
judge adopted the magistrate judge’s recommendation
but on the basis that nothing indicated that Mayo and
Taylor were assigned to the segregation unit when Teague
was there so they could not be liable. A trial was then
held on the excessive force claim, where the defendants
testified that the assault never happened. A jury appar-
ently believed them and returned a verdict in their favor.
6                                                  No. 07-1155

  Teague has appealed, raising three issues. First, he
contends that the district judge abused his discretion by
waiting more than two years to conduct the initial screen-
ing of his complaint. Second, he contends that the district
judge abused his discretion by denying Teague’s first
three motions for the appointment of counsel. And finally,
he claims there were material issues of fact which
preclude the grant of summary judgment on his claim
that Mayo and Taylor were deliberately indifferent to
his serious medical needs.
   All of the issues are a bit baffling. There is no
meaningful remedy for the first two alleged errors, even
were we to agree that error was present. Looking first to
the issue of the initial screening of his complaint, we
note that the district judge properly required Teague to
make installment payments on his filing fee. The defen-
dants say it was proper for the judge to wait until
Teague’s installment payments made up about half the
filing fee to screen the complaint. This approach, they
say, is contemplated by the statute and Martin v. United
States, 96 F.3d 853 (7th Cir. 1996). Teague, on the other
hand, does not agree that either Martin or the statute
goes so far.
  On this point, we agree with Teague. The relevant
discussion in Martin, which is concerned with the
appellate filing fee, asks whether “this court should insist
upon the payment of the initial partial fee . . . .” Id. at 856.
The answer was yes. And although at times during our
discussion of the issue we did not modify “filing fee” by
the words “initial partial,” it is clear that throughout we
No. 07-1155                                                  7

were talking about the partial fee, not the entire fee.
Similarly, § 1915A(a) says that the court “shall review,
before docketing, if feasible or, in any event, as soon
as practicable after docketing, a complaint in a civil
action” in which a prisoner is suing a governmental entity
or officer. The statute does not say “as soon as practicable
after half the filing fee is paid.” And it does not indicate
that two years is within the contemplated definition of “as
soon as practicable.” Rather, the statute reflects the
general concern for “the just, speedy, and inexpensive
determination of every action and proceeding,” as Rule 1
of the Federal Rules of Civil Procedure puts it.
   That does not mean, however, that in every case, one
can show that delay automatically establishes preju-
dice—or that justice delayed is always justice de-
nied—though too often it is. In this case, we are not
convinced that Teague has shown that he has been preju-
diced by the delay. But, unfortunately, even if he was,
at this point there is no remedy available. In situations
where we find an abuse of discretion, we ordinarily
order a new trial. But it is hard to see how a second trial,
which would be even more removed in time from the
alleged events, would be an improvement over the
first. There simply is no effective relief available to Teague.
  The same is true regarding the denials of the motions
for the appointment of counsel—though this claim is, if
anything, more baffling than the first. Counsel was eventu-
ally appointed; the complaint was amended; discovery
was reopened; counsel responded to the summary judg-
ment motions and conducted the trial—the conduct of
8                                               No. 07-1155

which Teague does not complain about. What relief can
we possibly provide for Teague? Teague points to no error
in the conduct of this case which can be corrected at
this point in the litigation.
  Finally, Teague claims that summary judgment should
not have been granted on his claim that the defendants
were deliberately indifferent to his serious medical
needs. On appeal, he says that the record indicates that he
suffered from two separate serious medical conditions:
(1) degenerative joint disease and other back problems
and (2) the injuries caused when Mayo and Taylor
sodomized and burned him. He says the record shows
that Mayo and Taylor were deliberately indifferent to
these conditions.
  There are a number of reasons his argument fails. For
one thing, the issues bear little resemblance to the
claims he made in the district court. In his amended
complaint, he said that he was denied medical treatment
in segregation. In his objections to the magistrate’s recom-
mendation that the defendants’ motion for summary
judgment be granted, he said his claim was that “defen-
dants denied him medical treatment while he was in
segregation, and not that they denied him medical treat-
ment immediately after the attack.” It is not surprising
that the district judge granted the defendants’ motion
on the basis that there is nothing in the record to show
that Mayo and Taylor were assigned to the segregation
unit at the time so they could hardly be held liable.
  To the extent that the claim in the district court could
be stretched to correspond to his second claim on appeal,
No. 07-1155                                                9

it would nevertheless fail. In a very, very generous
reading, events involving the alleged attack could be
said to somehow relate to the claim that Teague was
denied treatment in segregation. Even though the
district court was right that nothing shows Mayo and
Taylor were assigned to the segregation unit, as Teague
claims, they might not have passed on to the segrega-
tion personnel information about Teague’s condition.
  But if we stretch the claim, what then are we to do with
the fact that the jury, in the trial on the excessive force
claim, found that there was no attack? It seems simply
silly to reverse a summary judgment decision on the
basis that facts may be in dispute as to whether Mayo
and Taylor were deliberately indifferent to Teague’s
medical condition after an attack, which, following the
verdict of the jury, did not take place.
  Intuitively, we know a verdict trumps factual disputes
on an identical issue. But just what principle of law
applies here is an interesting question. The verdict is part
of the same case as the summary judgment motion, so
collateral estoppel, applying as it does to subsequent cases,
does not strictly apply. Amcast Indus. Corp. v. Detrex Corp.,
45 F.3d 155 (7th Cir. 1995).
  “Law of the case” is a prudential doctrine which seems
relevant, but ordinarily, of course, it applies to prior
rulings in the same case. Id. The verdict here came
after the decision on summary judgment in the district
court and so could have no effect on the district court’s
decision. It nevertheless now exists. And Teague does not
contend that the evidence was insufficient or that trial
10                                                No. 07-1155

errors rendered the verdict unreliable. So the verdict
stands. It has become the law of the case. People Who
Care v. Rockford Bd. of Educ., 171 F.3d 1083 (7th Cir. 1999).
As to issues of fact, given an unchanged record, “law-of-
the-case reluctance [to reconsider] approaches maximum
force.” 18B Wright, Miller & Cooper, Federal Practice and
Procedure: Jurisdiction 2d § 4478.5 (2d ed. 2002), at 808.
Given that our review of the decision on summary judg-
ment is de novo, that our review is subsequent to the jury
verdict, and that we can affirm on any ground appearing
in the record (see, e.g., Wisconsin Cent., Ltd. v. Shannon, 539
F.3d 751 (7th Cir. 2008), we find that the verdict of the
jury means that there was no attack. It follows, then, that
there can be no denial of medical care on the basis that
Teague alleges.
  Less legalistically, our thinking can be summed up by a
statement in Arizona v. California, 460 U.S. 605, 619 (1983):
       First, while the technical rules of preclusion are not
     strictly applicable, the principles upon which these
     rules are founded should inform our decision. It is
     clear that res judicata and collateral estoppel do not
     apply if a party moves the rendering court in the
     same proceeding to correct or modify its judgment. 1B
     Moore ¶ 0.407, pp. 931-935; R. Field, B. Kaplan, & K.
     Clermont, Materials on Civil Procedure 860 (4th ed.
     1978). Nevertheless, a fundamental precept of com-
     mon-law adjudication is that an issue once deter-
     mined by a competent court is conclusive. Montana v.
     United States, 440 U.S. 147, 153 (1979); Federated Depart-
     ment Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981);
No. 07-1155                                            11

   Cromwell v. County of Sac, 94 U.S. 351, 352-353 (1877).
   “To preclude parties from contesting matters that
   they have had a full and fair opportunity to litigate
   protects their adversaries from the expense and vexa-
   tion attending multiple lawsuits, conserves judicial
   resources, and fosters reliance on judicial action by
   minimizing the possibility of inconsistent decisions.”
   Montana v. United States, supra, at 153-154.
Teague cannot be allowed to relitigate an issue, which
is completely dependent on a fact he failed to establish.
  Accordingly, the judgment of the district court is
A FFIRMED.




                          1-27-09